Chief Judge Cranch
delivered the opinion of the Court: The question is whether this is a specific legacy of the stock, or a pecuniary legacy to be paid in current money out of the assets of the testator’s estate ?
We think it is a specific legacy of the stock to the nominal amount of $20,000. The gift to the nephews is of $500 of the scrip in the canal company standing in his name; also the stock standing in his name im the Farmers and Mechanics’ Bank; also $1,000 of the stock of the insurance company. These three stock legacies are clearly specific legacies. The sum mentioned only indicates the amount of the stock intended to be given. The gift to the corporation of “ the sum of $20,000 out of the six per cent, stock standing in my name.” This bequest differs from the former stock legacies by using the words “sum of” before the words “$20,000.” This difference is unimportant. The words “sum of”- $20,000 means the same as the words “$20,000.” The sum is used as a limitation of the amount of the stock, which should pass by the bequest, if so much should remain. We are not satisfied with the reasons of the Master of the Rolls in Kirby vs. Potter, 4 Vez., 750. This legacy differs also from the other stock legacies in using the words “out of,” viz: “ The sum of $20,000 out of the six per cent, stock standing in my name if so much should remain out of my personal estate after satisfying all previous bequests.” The words “so much” refer to the last noun, i. e., stock. In Kirby vs. Potter the Master of the Rolls says: “But when the phrase is £1,000 out of my reduced bank annuities the sense is that the executor should raise £1,000 by selling so *393much of that stock,” and he relied much upon the fact that the legacy was to be paid in one month from the testator’s death; whereas the pecuniary legacies were not payable until six months afterwards; from which it seems to me the rational conclusion would be directly the contrary. He admits it was a question of doubt. In the present case all the pecuniary legacies are made payable in three months after the testator’s death; but do time is assigned for the payment of the stock legacies. If this was intended to be a pecuniary legacy the testator would probably have made it payable in three months, as in the case of the others. When he limited the legacy to the amount of 6 per cent, stock which might remain, not exceeding $20,000, it can not be supposed he intended to make up the deficiency (if any) in money. Again, the trustees are required to hold it until the stock should be redeemed, and then to re-invest the same in other six per cent, securities, and to apply the interest to the support of the asylums. It is impossible to execute the trust without considering it a specific legacy. The money to be re-invested is the proceeds of the redemption of the stock which they will have held from the testator’s death to the redemption.
In the legacies left to the incorporated orphans’ asylums in the City of Washington by the late Matthew Wright, I have been requested to decide whether or not these asylums are entitled to all the dividends upon the stock which became due and payable after the death of Mr. Wright. If there were funds otherwise sufficient to pay the debts of the estate, I am clearly of opinion that the asylums are entitled to all the dividends which became due and payable after Mr. Wright’s death, and so decide.
Therefore the judgment of the Orphans,’ Court declaring the legacy to be specific is affirmed, and so much of the judgment as relates to the payment of the dividend from the last pay day reversed and ordered that the executors pay to the legatees the whole dividend accruing on said stock since the dividend day next before the death of the testator.